Citation Nr: 0830502	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to April 1980 
and January 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

The veteran's bilateral hearing loss is manifested by pure 
tone threshold averages and speech recognition scores that 
correspond to level "II" hearing on the right and level 
"III" hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The veteran's claim for an initial compensable rating for 
bilateral hearing loss arises from his disagreement with the 
initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service private medical records 
with the claims folder.  Although the RO was unable to locate 
service medical records for the veteran's period of service 
between August 1976 and August 1980, all reasonable efforts 
were completed, and a reasonably exhaustive search conducted.  
The veteran was afforded a VA examination in August 2006.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Service connection for bilateral hearing loss was established 
by an April 2007 rating decision, at which time a 0 percent 
rating was assigned, effective from May 2006.  The veteran is 
requesting an increased rating for his service-connected 
bilateral hearing loss.

On the authorized audiological evaluation in March 2007, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
45
55
LEFT
30
55
45
55
 

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation, which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2007).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

The veteran requests that the results of private audiology 
examinations be used to determine his rating.  Although there 
are numerous private treatment records which contain findings 
of audiology examinations, many of them were not interpreted, 
and it is unclear whether those examinations were conducted 
under the methodology and standards used for rating purposes.  
The only examination that clearly meets such standards is the 
report of a VA audiology examination conducted in March 2007.  

The veteran's March 2007 VA audiology examination shows a 
right ear pure tone threshold average of 43.75 decibels with 
speech recognition of 88 percent.  This corresponds to a 
numeric designation of "II."  Table VI in 38 C.F.R. § 4.85 
(2007).  His left ear manifests a pure tone threshold average 
of 46.25 decibels with speech recognition of 80 percent.  
This corresponds to a numeric designation of "III."  Id.  
These combined numeric designations then result in a rating 
of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII 
(2007).

The Board has considered the veteran's statements regarding 
the severity of his hearing loss and how it has affected his 
daily activities.  However, the Board finds that the most 
probative evidence concerning the level of severity of this 
disorder consists of the audiometric testing results of 
record.  As noted above, disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on audiometric evaluations.  

Based on the VA examination in March 2007, the veteran's 
hearing loss is at no more than level II in the right ear; 
and III in the left ear; therefore, a compensable rating is 
not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record 
preponderates against an initial compensable rating for the 
veteran's bilateral hearing loss.  


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


